          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



KAREEM JOHNSON,

               Petitioner,

               v.                                      CASE NO. 20-3193-JWL

D. HUDSON, WARDEN,
USP-Leavenworth,

               Respondent.



                               MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241. Petitioner

is in federal custody at USP-Leavenworth (“USPL”). Petitioner proceeds pro se and has paid the

filing fee. The Court ordered Respondent to show cause why the writ should not be granted. (ECF

No. 3). Respondent filed an Answer and Return (ECF No. 6), and Petitioner’s time for filing a

Traverse has passed.

I. Factual Background

       Petitioner was sentenced in the United States District Court for the Southern District of

Florida on November 13, 2013 and is serving a sentence of 165 months of incarceration, followed

by five years of supervised release, for felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1); bank robbery by force or violence, in violation of 18 U.S.C. § 2113(a) and (d) and 2;

and carrying a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(a). (Ex.

A to Declaration of John Brantley, Petitioner’s Public Information Data, ECF No. 6–1, at 6-7.)

Petitioner’s projected release date is May 23, 2022, via good conduct time release. Id. at 5.



                                                 1
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 2 of 7




II. Grounds and Requested Relief

       Petitioner is challenging the Federal Bureau of Prisons (“BOP”)’s implementation of the

Second Chance Act of 2007. Petitioner wants the BOP to place him in a Residential Reentry

Center (“RRC,” commonly referred to as a halfway house) for twelve months. Petitioner asks the

Court to “ORDER the BOP in good faith to consider Petitioner on an individualized basis using

the five factors set forth in 18 U.S.C. 3621(b) plus take into account the language in 18 U.S.C.

3624(c)(6)(C) granting him the maximum amount of time in the RRC to provide the ‘greatest

likelihood of successful reintegration into the community.’” (ECF No. 1, Petition, at 18.)

III. Discussion

       A. Standard of Review

       To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3).

       B. Statutory Framework

       Under the Second Chance Act of 2007, Pub. L. No. 110-199, § 251 (2008), federal inmates

are eligible to spend up to the final twelve months of their sentence in an RRC. 18 U.S.C. §

3624(c)(1). The purpose of this placement is to give the inmate an opportunity to adjust to and

prepare for reentry into the community. Id. Pre-release RRC placement decisions must be made

on an individual basis according to criteria set forth in the Second Chance Act and the factors listed

in 18 U.S.C. § 3621(b). See 28 C.F.R. § 570.22 (2008) (“Inmates will be considered for pre-release

community confinement in a manner consistent with 18 U.S.C. section 3621(b), determined on an

individual basis, and of sufficient duration to provide the greatest likelihood of successful

reintegration into the community, within the time frames set forth in this part.”). Under BOP




                                                  2
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 3 of 7




policy and procedures, inmates are evaluated for RRC placement 17 to 19 months prior to their

release date. (ECF No. 6–2, Declaration of C. Masters, ¶6.)

       The Second Chance Act amended a previous version of 18 U.S.C. § 3624(c), which had

limited pre-release RRC placement to the final six months or ten percent of a prisoner’s sentence,

whichever was less. After the statute was amended to expand the eligibility period to twelve

months, the BOP issued two memoranda to provide guidance to staff in implementing the new

amendment:

               The first memorandum, issued on April 14, 2008, addressed the
               statutory changes . . . emphasizing that the pre-release time frame
               for RRC and CCC had been increased to twelve months and that
               there was no percentage limitation on time to be served.
               Additionally, the memorandum instructed staff that they must make
               prerelease placement decisions “on an individual basis in every
               inmate’s case” and that “the Bureau’s categorical timeframe
               limitations on pre-release community confinement . . . are no longer
               applicable, and must no longer be followed.” . . . Staff were
               instructed to review inmates for pre-release placements at an earlier
               time, e.g., seventeen to nineteen months before their projected
               release dates, and to consider pre-release inmates on an individual
               basis using the five factors from 18 U.S.C. § 3621(b). However, the
               memorandum also stated that “[w]hile the Act makes inmates
               eligible for a maximum of 12 months pre-release RRC placements,
               Bureau experience reflects inmates’ pre-release RRC needs can
               usually be accommodated by a placement of six months or less” and
               that “[s]hould staff determine an inmate’s pre-release RRC
               placement may require greater than six months, the Warden must
               obtain the Regional Director’s written concurrence before
               submitting the placement to the Community Corrections Manager.”

Garza v. Davis, 596 F.3d 1198, 1202–03 (10th Cir. 2010) (citations omitted).

       The second BOP memorandum, issued on November 14, 2008, addressed requests for

transfer to an RRC by an inmate who had more than twelve months remaining on their sentence—

a “non-prerelease inmate.” It also stated that “[a]n RRC placement beyond six months should only

occur when there are unusual or extraordinary circumstances justifying such placement, and the



                                                3
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 4 of 7




Regional Director concurs.” Id. at 1203 (citation omitted). The Tenth Circuit has held that the

BOP memoranda indicate that the BOP recognizes its authority to place inmates in RRCs and/or

CCCs for periods exceeding six months, and they do not reflect any policy of categorical denial.

Id. (citing Ciocchetti v. Wiley, No. 09-1336, 2009 WL 4918253, at *3 (10th Cir. Dec. 22, 2009)).

       C. Exhaustion

       The petition is subject to dismissal for lack of exhaustion. Generally, a federal prisoner

must exhaust available administrative remedies before commencing a habeas corpus petition under

28 U.S.C. § 2241. Williams v. O’Brien, 792 F.2d 986, 987 (10th Cir. 1986). The BOP has a four-

part administrative remedy program, which is codified at 28 C.F.R. Pt. 542.              Under the

administrative remedy program for inmates, an inmate is required to first attempt informal

resolution of the complaint, and if unsuccessful, he must raise his complaint, with the informal

resolution attached, to the Warden of the institution where he is confined. If dissatisfied with that

response, he may appeal his complaint to the Regional Director. If the inmate is dissatisfied with

the Regional Director’s response, the inmate may appeal to the National Inmate Appeals

Administrator in the Office of the General Counsel in Washington, D.C. Generally, an inmate has

not exhausted his remedies until he has sought review and received a final substantive response at

all three levels. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (finding that exhaustion requires

“using all steps that the agency holds out, and doing so properly (so that the agency addresses the

issues on the merits)”) (citation omitted). If an inmate does not receive a response within the

allotted time for a reply, including extensions, the inmate may consider the absence of a response

to be a denial at that level. See 28 C.F.R. § 542.18. To properly exhaust administrative remedies,

the petitioner must have presented the same claims in the administrative grievance that appear in

the court petition. Williams v. Wilkinson, 659 F. App’x 512, 514 (10th Cir. 2016) (unpublished)



                                                 4
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 5 of 7




(citing Woodford, 548 U.S. at 94).

       It plainly appears from Petitioner’s arguments and exhibits that he has not fully exhausted

his administrative remedies. Petitioner does not claim to have submitted any administrative

grievance related to RRC placement, and Respondent confirms that Petitioner has not. See ECF

No. 6–1, Brantley Decl., at ¶11.

       Although exhaustion of available administrative remedies is a prerequisite for § 2241

habeas relief, a narrow exception to the exhaustion requirement applies if a petitioner can

demonstrate that exhaustion would be futile. Daybell v. Davis, 366 F. App’x 960, 962 (10th Cir.

2010) (unpublished) (citing Williams v. O’Brien, 792 F.2d 986, 987 (10th Cir. 1986) (per curiam);

Fazzini v. Ne. Ohio Corr. Ctr., 473 F.3d 229, 235-36 (6th Cir. 2006)). Such exceptions “apply only

in ‘extraordinary circumstances,’ and [petitioner] bears the burden of demonstrating the futility of

administrative review.” Lanni v. Hollingsworth, No. 11-3066-RDR, 2012 WL 523744, at *3 (D.

Kan. Feb. 16, 2012) (citing Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994)).

       Petitioner argues exhaustion should be excused in his case for two reasons. First, he asserts

exhaustion will take too long based on the time guidelines for each step of the administrative

remedy process and will cause him irreparable harm. Petitioner alleges the process of exhaustion

takes as long as six months and “would completely destroy any hope that the Petitioner has of

receiving twelve months in an RRC.” (ECF No. 1, Petition, at 11.) A similar “irreparable harm”

argument was rejected in Gaines v. Samuels, where the petitioner argued that requiring full

exhaustion would deprive him of time in an RRC. Gaines v. Samuels, No. 13-3019-RDR, 2013

WL 591383, at *2 (D. Kan. Feb. 14, 2013) (finding no extraordinary circumstance to warrant

waiver of exhaustion requirement); see also McIntosh v. English, No. 17-3011-JWL, 2017 WL

2118352 (D. Kan. May 16, 2017). As the Court noted in Gaines, “[t]he Supreme Court has



                                                 5
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 6 of 7




required that even those inmates who may be entitled to immediate release exhaust their

administrative remedies.” Gaines, 2013 WL 591383, at *2 (citing Preiser v. Rodriguez, 411 U.S.

475, 494-95 (1973)).

       Petitioner’s second argument for excusing exhaustion is that it would be futile. His futility

argument is based on statements made in 2008 by then-BOP Director Harley Lappin not to expect

any mass movement to halfway houses, suggesting that any time in an RRC beyond six months is

not productive, and claiming it was cheaper to house an inmate in a low security prison than to

place him in an RRC. (ECF No. 1, Petition, at 5.) Petitioner argues, “Based upon Mr. Lappin’s

public comments regarding the Act, the BOP has taken a position that they are not placing anyone

in an RRC for longer than six months despite the Act granting all inmates the right to be considered

for up to twelve months.” Id. at 15. As a result, Petitioner asserts, requiring him to exhaust his

administrative remedies would be futile. Id.

       A very similar argument has been considered and rejected by the Tenth Circuit. See Garza

v. Davis, 596 F.3d 1198 (10th Cir. 2010). In Garza, the petitioner alleged that the BOP was

categorically denying review and transfer of eligible inmates to RRCs and community correction

centers in violation of statutes and regulations. He argued he should not be required to exhaust his

administrative remedies because it would be futile to do so, given the BOP’s predetermination of

the issues. Id. at 1200. The petitioner pointed to the two 2008 BOP memoranda discussed above,

which provided guidance to staff on proper implementation of the Second Chance Act. Id. at 1202-

03. The Tenth Circuit found the petitioner did not demonstrate that administrative review would

be futile, and therefore, the petition was correctly dismissed for failure to exhaust administrative

remedies. Id. at 1204.

       Here, Mr. Johnson relies on public statements made by a former head of the BOP twelve



                                                 6
          Case 5:20-cv-03193-JWL Document 7 Filed 11/19/20 Page 7 of 7




years ago to support his futility argument. Petitioner has not met his burden of demonstrating the

futility of administrative review or any extraordinary circumstances that would excuse the

exhaustion requirement. Consequently, the petition must be dismissed for failure to exhaust.



       IT IS THEREFORE ORDERED THAT the petition for writ of habeas corpus is

dismissed without prejudice.



       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 19th day of November, 2020.



                                             S/ John W. Lungstrum
                                             JOHN W. LUNGSTRUM
                                             UNITED STATES DISTRICT JUDGE




                                                7
